18‐1186‐cv(L) 
     Am. Trucking & Transp. Ins. Co., RRG et al. v. Liberty Mutual Ins. Co. et al. 
                                                                                                       
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO 
A  SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 25th day of March, two thousand nineteen. 
 4    
 5         PRESENT:  PIERRE N. LEVAL, 
 6                          RAYMOND J. LOHIER, JR., 
 7                                  Circuit Judges, 
 8                          LEWIS A. KAPLAN,* 
 9                                  District Judge. 
10         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11          
12         AMERICAN TRUCKING AND 
13         TRANSPORTATION INSURANCE 
14         COMPANY, RRG, 
15    
16                          Plaintiff, Counter‐Defendant,                     Nos. 18‐1186‐cv (L) 
17                          Appellant, Cross‐Appellee,                                18‐1351‐cv (XAP) 
18          
19    


     * Judge Lewis A. Kaplan, of the United States District Court for the Southern District of 
     New York, sitting by designation. 
 1         WATKINS & SHEPARD TRUCKING, INC., 
 2    
 3                        Plaintiff, 
 4    
 5                               v. 
 6                                                                      
 7         LIBERTY MUTUAL INSURANCE COMPANY, 
 8         VALLEY STREAM HOUSE OF CARPETS, INC., 
 9                   
10                  Defendants, Counter‐Claimants, 
11                  Appellees, Cross‐Appellants, 
12          
13         MOHAMED TURAY, KHADIJAH TURAY, 
14                   
15                  Defendants. 
16    
17         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
18         FOR PLAINTIFF, COUNTER‐                                   JAMES ROBERT CALLAN (Jon 
19         DEFENDANT, APPELLANT,                                     Michael Dumont, on the brief), 
20         CROSS‐APPELLEE:                                           Salmon, Ricchezza, Singer & 
21                                                                   Turchi LLP, Philadelphia, PA 
22    
23         FOR DEFENDANTS, COUNTER‐                  MARSHALL T. POTASHNER 
24         CLAIMANTS, APPELLEES, CROSS‐              (Janet J. Lee, on the brief), Jaffe   
25         APPELLANTS:                               & Asher LLP, New York, NY 
26          
27         Appeal from a judgment of the United States District Court for the Eastern 

28   District of New York (LaShann DeArcy Hall, Judge). 

29         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

30   AND DECREED that the judgment of the District Court is AFFIRMED in part 


                                                   2
 1   and REVERSED in part.    The case is REMANDED with instructions to enter 

 2   judgment for Liberty Mutual Insurance Company, with prejudgment interest 

 3   calculated in accordance with Montana law. 

 4         American Trucking and Transportation Insurance Company, RRG 

 5   (“ATTIC”) appeals the judgment of the District Court (DeArcy Hall, J.) holding 

 6   that an exclusion in the insurance policy it issued to Watkins & Shepard 

 7   Trucking, Inc. could not be enforced under New York law and that the coverage 

 8   provided under that policy to Valley Stream House of Carpets was primary 

 9   coverage.    Liberty Mutual Insurance Company and Valley cross‐appeal the 

10   District Court’s application of New York’s prejudgment interest rate.    We 

11   assume the parties’ familiarity with the underlying facts, the record of prior 

12   proceedings, and the issues on appeal, to which we refer only as necessary to 

13   explain our decision to reverse in part and affirm in part. 

14         The ATTIC policy’s employee exclusion provision states, “[t]he trucking 

15   liability insurance provided by ATTIC, RRG to the Named Insured(s) does not 

16   apply to . . . any bodily injury to any employee of an insured arising out of and in 

17   the course of the employee’s employment by an insured or while performing any 


                                               3
 1   duties in furtherance of the business of an insured.”    Joint App’x 70 (emphasis 

 2   added).    The exclusion unambiguously applies to the coverage of the “Named 

 3   Insured” and is triggered by injuries to employees of any insured.    We see no 

 4   basis for the District Court’s conclusion that the provision is ambiguous and 

 5   might be read as an exclusion from Valley’s coverage.    Nor does this 

 6   interpretation of the policy contravene Montana public policy.    See Swank 

 7   Enters., Inc. v. All Purpose Servs., Ltd., 154 P.3d 52, 56–57 (Mont. 2007) 

 8   (interpreting an exclusion to reach only the named insured while allowing 

 9   coverage to an additional insured). 

10         Next, ATTIC claims that any coverage to Valley is excess coverage.    The 

11   ATTIC policy states that “[i]f cargo moving equipment used by an insured 

12   during the loading or unloading process is not . . . under the control of the 

13   Named Insured(s) this coverage will apply only in excess of any other available 

14   coverage.”    Joint App’x 71.    Applying the ordinary meaning of control, 

15   however, Turay “controlled” the hand truck that injured him because he 

16   exercised “restraining or directing influence” over it.    State v. Ruona, 321 P.2d 

17   615, 618 (Mont. 1958) (quotation marks omitted). 


                                               4
 1         Third, ATTIC claims that it is entitled to disclaim coverage based on the 

 2   failure of Valley and Peerless to give prompt notice to ATTIC.    However, 

 3   neither Valley nor Peerless was required to notify ATTIC of the existence of a 

 4   claim.    ATTIC’s policy provides, “[i]n the event of an accident, claim, suit or 

 5   loss, the Named Insured(s) must give ATTIC, RRG prompt notice.”    Joint App’x 

 6   72 (emphasis added).    The ATTIC policy also provides, “[i]n the event of a claim 

 7   or suit being made or served on any insured, the Named Insured(s) must . . . 

 8   [i]mmediately deliver to ATTIC, RRG a copy of such claim or suit including any 

 9   demand, request, notice, order, summons or other legal paper received by any 

10   insured.”    Id. at 73 (emphasis added).    Thus, once again, the policy terms 

11   unambiguously impose the obligation to give notice to ATTIC on the Named 

12   Insured, and not on the other insureds. 

13         Finally, Appellees/Cross‐Appellants challenge the District Court’s 

14   application of New York’s prejudgment interest rate.    Under New York choice‐

15   of‐law principles, “[t]he awarding of prejudgment interest is considered a 

16   question of substantive law,” and “[f]ederal courts exercising diversity 

17   jurisdiction must apply the choice of law rules of the forum state, here New 


                                                5
 1   York, to determine which state’s substantive law applies.”    Schwimmer v. 

 2   Allstate Ins. Co., 176 F.3d 648, 650 (2d Cir. 1999).    Here, the parties agree that 

 3   Montana law governs the interpretation of the ATTIC policy, and “[u]nder New 

 4   York choice of law rules, the law of the jurisdiction that determines liability 

 5   governs the award of pre‐judgment interest.”    Id.    Because Montana law 

 6   determined liability in this case, the District Court’s application of New York’s 

 7   9% prejudgment interest rate, see N.Y. C.P.L.R. § 5004, was in error.1 

 8         We have considered the parties’ remaining arguments and conclude that 

 9   they are without merit.    For the foregoing reasons, the judgment of the District 

10   Court is AFFIRMED in part and REVERSED in part.    The case is REMANDED 

11   with instructions to enter judgment for Liberty Mutual Insurance Company, with 

12   prejudgment interest calculated in accordance with Montana law. 

13                                           FOR THE COURT:   
14                                           Catherine O=Hagan Wolfe, Clerk of Court   




      Although we remand to the District Court to calculate prejudgment interest, we note 
     1 

     that the section of the Montana Code that Appellees/Cross‐Appellants cite excludes 
     “judgments” from its scope.    MONT. CODE ANN. § 31‐1‐106; see § 25‐9‐205(1)(a). 

                                                6